DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, 15, 18-19, 21, 24-25, 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domon (Pub No 20010055322) further in view of Aaltonen (Pub No 20050037795).

Regarding claim 1 and 8 and 15 and 21,
 	Domon teaches a method for receiving broadcast information in an orthogonal frequency division multiplex (OFDM) communication system, the method comprising:
 	receiving, by a mobile station, a (e.g. audio and video packets), a pattern of frames to monitor for the type of broadcast information and the (interpreted as In the transport stream signals, each PAT packet is given a PID of 0. Other PID values, such as 24 and 25 are given to PMT packets. In FIG. 1, the transport stream signals TS are depicted as sequences of such PID's. In the first transport stream TS(1), the PAT packet indicates the first to the n-th schedules. The PMT packets of the PID 25 indicate that the PID's 20 and 21 are the video and the audio packets of the first schedule. In the second transport stream signal TS(2), the PAT packet indicates the (n+1)-th to the N-th schedules. The PMT packet of the PID 25 indicates the PID's 40 and 21 of the (n+1)-th schedule. The PMT packet of the PID 24 is for the PMT for the N-th schedule, such as the PID 42 of the N-th schedule data signal, Domon para [0039])
 	monitoring, by the mobile station, for information corresponding to at least one of the plurality of types of broadcast information, based on the (interpreted as In the example being illustrated, the multiplexed digital signal demultiplexing device 39 comprises a packet demultiplexer 43 and an M2 decoder 45 which are successively connected to the receiver 41 and collectively serve a broadcast schedule selector controlled by a reception channel selector 47 and connected to a television (TV) monitor 49. A selector table of the packet stream identifiers PSID and the packet identifiers PID's of the PMT are stored in the channel selector 47 for the broadcast schedules to control respectively the packet demultiplexer 43 and the M2 decoder 45, see Domon para [0047]).
 	Periodically broadcasting;
	However Domon does not teach OFDM; periodically broadcasting schedule;
 	Aaltonen teaches OFDM (para [0002], [0011]) periodically broadcasting schedule (interpreted as The arrangement 700 comprises also means 706 for transferring the transport stream packets to the receiver periodically, see para [0062]).
 	It would have been obvious to one of ordinary skill in the art to combine the system as taught by Domon with the periodically scheduling as taught by Aaltonen since it would have been a simple substitution providing expected results of using sending information periodically instead of aperiodically. 

Regarding claim 2 and 9,
 	Domon in view of Aaltonen teaches the method of claim 1, wherein the broadcast information is time and frequency multiplexed with data transmissions. (interpreted as In the transport stream signals, each PAT packet is given a PID of 0. Other PID values, such as 24 and 25 are given to PMT packets. In FIG. 1, the transport stream signals TS are depicted as sequences of such PID's. In the first transport stream TS(1), the PAT packet indicates the first to the n-th schedules. The PMT packets of the PID 25 indicate that the PID's 20 and 21 are the video and the audio packets of the first schedule. In the second transport stream signal TS(2), the PAT packet indicates the (n+1)-th to the N-th schedules. The PMT packet of the PID 25 indicates the PID's 40 and 21 of the (n+1)-th schedule. The PMT packet of the PID 24 is for the PMT for the N-th schedule, such as the PID 42 of the N-th schedule data signal, Domon para [0039])

Regarding claim 3 and 10 and 18 and 24,
 	Domon in view of Aaltonen teaches the method of claim 1, wherein information corresponding to a first type of broadcast information and information corresponding to a second type of broadcast information are received together. (interpreted as In the transport stream signals, each PAT packet is given a PID of 0. Other PID values, such as 24 and 25 are given to PMT packets. In FIG. 1, the transport stream signals TS are depicted as sequences of such PID's. In the first transport stream TS(1), the PAT packet indicates the first to the n-th schedules. The PMT packets of the PID 25 indicate that the PID's 20 and 21 are the video and the audio packets of the first schedule. In the second transport stream signal TS(2), the PAT packet indicates the (n+1)-th to the N-th schedules. The PMT packet of the PID 25 indicates the PID's 40 and 21 of the (n+1)-th schedule. The PMT packet of the PID 24 is for the PMT for the N-th schedule, such as the PID 42 of the N-th schedule data signal, Domon para [0039])

Regarding claim 4 and 11,
 	Domon in view of Aaltonen teaches the method of claim 1, wherein one type of the plurality of types of broadcast information is video data information. (interpreted as As exemplified in FIG. 1, PID's of 20, 30, 40, and 32 are given to the video packets which result from the first, the n-th, the (n+1)-th, and the N-th schedule video signals A common PID of 21 is given to the audio and the data packets resulting from the first schedule audio signal and the (n+1)-th schedule data signal, see para [0038])

Regarding claim 5 and 12 and 19 and 25,
 	Domon in view of Aaltonen teaches the method of claim 1, wherein the periodically broadcast scheduling message is periodically transmitted on same time/frequency resources (interpreted as The arrangement 700 comprises also means 706 for transferring the transport stream packets to the receiver periodically, see Domon para [0062]. Also see every 10th packet Domon para [0011]).

Regarding claim 6 and 13,
 	Domon in view of Aaltonen teaches the method of claim 1, wherein the periodically broadcast scheduling message indicates that one of the plurality of types of broadcast information is transmitted less frequently than another one of the plurality of types of broadcast information. (interpreted as As exemplified in FIG. 1, PID's of 20, 30, 40, and 32 are given to the video packets which result from the first, the n-th, the (n+1)-th, and the N-th schedule video signals A common PID of 21 is given to the audio and the data packets resulting from the first schedule audio signal and the (n+1)-th schedule data signal, see Domon para [0038]).

Regarding claim 29,
(interpreted as In the transport stream signals, each PAT packet is given a PID of 0. Other PID values, such as 24 and 25 are given to PMT packets. In FIG. 1, the transport stream signals TS are depicted as sequences of such PID's. In the first transport stream TS(1), the PAT packet indicates the first to the n-th schedules. The PMT packets of the PID 25 indicate that the PID's 20 and 21 are the video and the audio packets of the first schedule. In the second transport stream signal TS(2), the PAT packet indicates the (n+1)-th to the N-th schedules. The PMT packet of the PID 25 indicates the PID's 40 and 21 of the (n+1)-th schedule. The PMT packet of the PID 24 is for the PMT for the N-th schedule, such as the PID 42 of the N-th schedule data signal, Domon para [0039])


Claim 20 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domon (Pub No 20010055322) further in view of Aaltonen (Pub No 20050037795) and Ozawa (Pat No 6023725).

Regarding claim 20 and 26,
 	Domon in view of Aaltonen teaches the method of claim 15, however do not teach further comprising:
receiving, by the base station, a request for another type of information; and
transmitting, by the base station, the another type of information. 

  	Ozawa teaches further comprising:
 	receiving, by the base station, a request for another type of information; and
 	transmitting, by the base station, the another type of information.  (interpreted as The server 28 for a management control executes a stream server control in response to the program request from the user and outputs the video streams of the requested program. At the same time, the server 28 instructs a switching control to the ATM hub 14, selects the video server 12 which has outputted the video streams which received a transmission request, and allows the video server 12 to supply the transmission streams to the cell loading unit 16. Further, a cell loading control is also performed for the cell loading unit 16, thereby reconstructing the transmission frame of MPEG2-TS from the cell obtained through the ATM hub 14, see col 6 lines 50-60).
 	It would have been obvious to one of ordinary skill in the art to combine the system as taught by Domon in view of Aaltonen with the request for information as taught by Ozawa since it is known in the art of communications to use request for receiving specific information. 

Claim 7, 14, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domon (Pub No 20010055322) further in view of Aaltonen (Pub No 20050037795) and Ikeda (Pub No 20020166128).

Regarding claim 7 and 14 and 23,
 	Domon in view of Aaltonen teaches the method of claim 1, wherein at least one of the plurality of types of broadcast information includes information correlated to a neighboring base station. 
 	Ikeda teaches wherein at least one of the plurality of types of broadcast information includes information correlated to a neighboring base station (interpreted as said transmitter being adapted to provide said transport stream with link information showing the links between said transport stream of a program or events being broadcast in the service area of the transmitter for terrestrial broadcasting and the programs being broadcast in adjacent service areas, see Ikeda para [0012])
	It would have been obvious to one of ordinary skill in the art to combine the system as taught by Domon in view of Aaltonen with the request for information as taught by Ikeda since it would have been a simple modification providing expected results of synchronizing transmissions to reduce interference.

Claim 16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domon (Pub No 20010055322) further in view of Aaltonen (Pub No 20050037795) and Ogura (Pub No 20040259503).

Regarding claim 16 and 22,
 	Domon in view of Aaltonen teaches the method of claim 15, further comprising:
receiving, by the base station, synchronization information from a neighboring base station; and
 	transmitting, by the base station, data and pilot signals on a first subset of radio resources of the OFDM communication system and not transmitting data on a second subset of radio resources of the OFDM communication system, wherein the transmitting and not transmitting are performed in accordance with the synchronization information. 
 	Ogura teaches wherein at least one of the plurality of types of broadcast information includes information correlated to a neighboring base station (interpreted as After synchronization is established, preparing for handoff, the mobile communication terminal receives pilot signals transmitted from the active base station for which synchronization is established and a plurality of neighboring base stations that exist around the active base station, and measures the reception qualities. It is determined on the basis of the measured reception qualities whether handoff is necessary, see Ogura para [0020]).
	It would have been obvious to one of ordinary skill in the art to combine the system as taught by Domon in view of Aaltonen with the request for information as taught by Ogura since it would have been a simple modification providing expected results of synchronizing transmissions to reduce interference.

17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domon (Pub No 20010055322) further in view of Aaltonen (Pub No 20050037795), Paila (Pub No 20060211436), and Ikeda (Pub No 20020166128).

Regarding 17,
 	Domon in view of Aaltonen and Palia teaches the method of claim 16, wherein at least one of the plurality of types of broadcast information includes information correlated to a neighboring base station. 
 	Ikeda teaches wherein at least one of the plurality of types of broadcast information includes information correlated to a neighboring base station (interpreted as said transmitter being adapted to provide said transport stream with link information showing the links between said transport stream of a program or events being broadcast in the service area of the transmitter for terrestrial broadcasting and the programs being broadcast in adjacent service areas, see Ikeda para [0012])
	It would have been obvious to one of ordinary skill in the art to combine the system as taught by Domon in view of Aaltonen with the request for information as taught by Ikeda since it would have been a simple modification providing expected results of synchronizing transmissions to reduce interference.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO G NGUYEN/Examiner, Art Unit 2461  

/OMER S MIAN/Primary Examiner, Art Unit 2461